DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 2/5/2021 is acknowledged.
Specification
The abstract of the disclosure is objected to because it is longer than 150 words and contains legal phraseology such as "means".   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the compressive forces are increased further after curing” however, it is unclear which step is the recited “curing” step. Claim 1 recites both “curing the viscous composition or the rapid-curing polymer” and “curing the concrete”.  It is unclear which of these curing steps is being referred to in claim 2. For the purposes of examination, claim 2 will be interpreted to mean that the compressive forces are increased after either curing the composition/polymer or the concrete. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sekijima (US 5,025,605, made of record on the IDS dated 3/21/2019).
Regarding claim 1, a process for producing concrete components (Sekijima Abstract teaches producing a pre-stressed concrete member of fibers and concrete) in which carbon fibers prestressed by means of tensile stress or tensile-stressable fibers of at least one textile structure made of carbon fibers are embedded in a concrete matrix, (Sekijima col. 4 lines 14-23 and line 54 teaches that carbon fibers are used as the pre-tensioned fibers for the matrix) wherein placing at least one textile structure comprising carbon fiber bundles in a mold,  inserting carbon fiber bundles at a distance from one another, into two accommodation elements (Sekijima col. 9 lines 33-39 teach fiber bundles are laid in a mold and secured by anchoring blocks which  are analogous to accommodation elements) which are arranged at two diametric end faces of the mold and are arranged on, supported on or connectable to the end walls of the mold (Sekijima col. 9 lines 40-41 teach the anchoring blocks (accommodation elements) in the mold are opposite and distal) through openings so that hollow spaces within the accommodation elements are filled with viscous composition having a mineral basis or a polymer curing the viscous composition or the polymer (Sekijima col. 9 lines 20-30 teach the anchoring block (accommodation element) encloses each of the fiber bundles and resin (polymer) or concrete (mineral composition) fills a mold (hollow space) and is cured to obtain the fibers embedded in the anchoring blocks, it is inherent that there must be an opening in order for the fibers to be enclosed within the anchoring blocks)  then tensile forces by a tensioning device act in the longitudinal direction of the carbon fiber bundles on one or both accommodation element(s) at at least one end face and while the tensile forces are acting the interior of the mold is subsequently filled completely with viscous concrete, (Sekijima col. 9 lines 43-49 teach that jacks are activated to produce a tension force on the anchoring blocks (accommodation elements) and the mold is filled with concrete) after curing the concrete, the tensile forces prestressed carbon fiber bundles are transferred to the cured concrete and the concrete component is then removed from the mold, (Sekijima col. 9 lines 50-57 teach that after the concrete is solidified, the jacks are relieved so that the concrete member is stressed and the mold is dismantled) and exerting compressive forces perpendicular to tensioning direction at at least two diametrically opposite sides of the accommodation elements during the filling of the hollow spaces in the accommodation elements and until after curing of the viscous composition or of the polymer (Sekijima col. 1 lines 15-26 teach compression stress is applied via pre-tensioning and col. 8 lines 35-48 teach bi-directional (perpendicular) stretching and tension is applied prior to filling the hollow spaces.)
Sekijima col. 9 lines 20-23 teach using a resin material to fill the hollow spaces but does not explicitly state the use of a rapid-curing polymer to fill the hollow spaces of the accommodation element, however, Sekijima col. 4 lines 63-68 teach a number of rapid curing resins, such as epoxy resins, are used as a resin material to bind fibers. The instant specification describes the use of epoxy resin as a rapid-curing polymer, see page 3 lines 15-18.
It would have been obvious to a person of ordinary skill in the art before the filing date to use a rapid curing polymer, such as an epoxy polymer, to secure fibers in the accommodation elements because the resins have strong binding capabilities with the fibers, see col. 4 lines 63-64.
Regarding claim 2, no single embodiment of Sekijima meets the claimed, the process as claimed in claim 1, wherein the compressive forces are increased further after curing, however, Sekijima col. 11 lines 5-17 teach that after forming the anchoring block (curing the concrete), tension is further applied.

Regarding claim 3, Sekijima meets the claimed, the process as claimed in claim 1, wherein the carbon fiber bundles are kept in position within the accommodation elements by means of spacers or transverse clamping elements (Sekijima col. 8 lines 21-27 teach pins (spacers) that the fibers are hooked on in order to form the gird pattern.)
Regarding claim 4, Sekijima meets the claimed, the process as claimed in claim 1, wherein a lay-up comprising carbon fibers is used (Sekijima col. 4 lines 23-46 teach the reinforcement member is made of fibers that are bundled together via a resin material. The reinforcement member as describes is similar to a prepreg and meets the broadest reasonable interpretation of lay-up.)
Regarding claim 5, Sekijima meets the claimed, the process as claimed in claim 1, wherein a plurality of accommodation elements which are connected to one another in a pivotable manner and at which tensile forces act in different axial directions are arranged at at least one end face of the mold (Sekijima col. 10 lines 47-50 and col. 11 lines 3-4 teach that anchoring blocks (accommodation elements) are arranged at opposite ends to apply tension in both the longitudinal and transverse directions.)  
Regarding claim 7, Sekijima meets the claimed, the process as claimed in claim 1, wherein mineral particles are applied to surfaces of the carbon fibers within the accommodation elements and fixed there (Sekijima col. 9 lines 24-27 teach concrete is poured into the mold to embed the fibers in the anchoring blocks (accommodation elements), concrete contains minerals.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Sekijima as applied to claim 1 above, and further in view of Kurath-Grollmann (US 2015/0267408).
Regarding claim 6, Sekijima does not meet the claimed, the process as claimed in claim 1, wherein the carbon fiber bundles are inserted into an accommodation element curved in at least one direction relative to a plane and fixed therein.
Analogous in the field of prestressed concrete components, Kurath-Grollmann meets the claimed, the process as claimed in claim 1, wherein the carbon fiber bundles are inserted into an accommodation element curved in at least one direction relative to a plane and fixed therein (Kurath-Grollmann [0032]-[0033] teaches holding elements (accommodation elements) that hold and apply forces to fibers can be curved.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of producing the concrete component of Sekijima with the curved accommodation element of Kurath-Grollmann in order to distribute the forces and increase tensile force, see Kurath-Grollmann [0032].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744